Citation Nr: 1419068	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-49 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the periods of March 1968 to December 1969, February 1991 to July 1991, March 1996 to March 1997, January 2001 to July 2001, June 2003 to September 2003, November 2006 to April 2007, August 2007, and March 2008.  The Veteran additionally served on multiple periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  Id.  

The Board finds that remand is necessary in order to obtain outstanding medical records.  In a March 2008 Report of Medical History, the Veteran noted that he underwent arthroscopy of the left knee in 1985.  The Board notes that no such treatment records have been associated with the claims file.  As it appears there are outstanding medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally finds that remand is necessary in order to obtain a VA examination and opinion.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2013); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability, or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail"; instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Id. 

In the present case, the Board notes that the Veteran's November 1966 service entrance examination noted his lower extremities as normal.  The Veteran did not indicate any left knee pain or left knee condition upon enlistment.  Similarly, medical examinations conducted during periods of active duty from January 1967 through June 1992 provided no indication, reports, or treatment of a left knee pain or other left knee disability.  

Upon examination in January 1996, the Veteran reported that he underwent orthoscopic surgery for cartilage repair of the left knee in 1985.  The examiner noted that the Veteran had no post-surgical problems, and that the knee was not considered disabling.  In March 1997 and October 1998, the Veteran again reported his 1985 surgery in a medical examination and noted that he had no post-surgical problems.  The October 1998 examiner specified that the surgery consisted of a meniscal repair.  

In a March 2003 Report of Medical History, the Veteran stated that he had arthritis in his knees and that he took medication to treat to his knee pain.  On a March 2005 Report of Medical Examination, the treating physician noted that the Veteran had degenerative joint disease of both knees, status post  arthroscopy of the left knee completed in 1985.  In a March 2008 Report of Medical Examination, the examiner specifically noted that the Veteran had left knee pain secondary to chronic overuse and microtraumas sustained as a special operations crewman for 30 years.  A second March 2008 examination similarly stated that the Veteran had left knee osteoarthrosis and chronic instability secondary to overuse and chronic pounding related to his job.  

Based on the foregoing evidence, remand is necessary in order to provide the Veteran with a VA examination and to obtain an opinion as to whether the Veteran's left knee disability existed prior to active service and whether it was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all treatment providers who have ever treated him for a left knee condition and to provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from such private medical providers, to specifically include arthroscopic surgery of the left knee performed in 1985.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

2.  After completing the above development, schedule the Veteran for a VA examination for a left knee disability.  The claims folder should be provided to the VA examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  January 1996, March 1997, and October 1998 Reports of Medical History noting the Veteran underwent arthroscopic surgery in 1985 for left knee cartilage repair;

(b)  A March 2003 Report of Medical Examination noted degenerative joint disease of the left knee;

(c)  A January 2006 service treatment record providing a diagnosis of degenerative joint disease and ACL insufficiency and noting chronic left knee pain and instability due to softball twisting injury 15 years prior and "scope washout"; 

(d)  A March 2008 Report of Medical Assessment in which the examiner notes left knee pain secondary to chronic overuse and microtraumas related to service; 

(e)  A March 2008 Report of Medical Examination noting left knee osteoarthrosis and chronic instability secondary to overuse and chronic pounding secondary to his job; 

(f)  An April 2008 MRI examination report of the left knee; and

(g)  Various medical articles and other documentation associated with the claims file addressing the Special Operations water vessels and their relationship to injuries to crewman serving on such vessels.

Following review of the claims file and interview of the Veteran with respect to the history and symptoms of his left knee disability, the examiner should provide an opinion as to the following:

(a)  Whether it is clear and unmistakable (obvious, manifest and undebatable) that the Veteran had a left knee injury or disease prior to his entry into any period of active service.  Please provide a complete explanation for the opinion.

(b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing injury or disease WAS NOT aggravated (i.e., permanently worsened) during a period (or periods) of active service thereafter or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If a response above is negative, is any current left knee disability at least as likely as not (a probability of 50 percent or greater) related to an injury or disease that was incurred in service.  Please provide a complete explanation for the opinion.

The examiner is reminded that the term "clear and unmistakable" requires that the preexistence of a condition and the non-aggravation result be "undebatable."  Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  .  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



